DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2019/0029135) in view of Poullain (US PGPub 2014/0255899) and Yoo et al. (US PGPub 2018/0324964). 

Regarding claim 16, Park discloses a mono barrel hinge (figs. 1-11, hinge module 300) comprising:
a first dual axis hinge element (fig. 2, first hinge 400a) having first and second brackets to couple to first and second housing portions ([0063] and fig. 1C, case connections 470 and 460 connecting to a first case 220 and a second case 120);
a second dual axis hinge element (fig. 2, second hinge 400b) having first and second brackets to couple to first and second housing portions ([0063] and fig. 1C, case connections 470 and 460 connecting to a first case 220 and a second case 120);

a second barrel element (fig. 2, second hinge dummy 302) coupled to the first barrel element to capture the first and second dual axis hinge elements ([0103], the first hinge 400a and the second hinge 400b may be coupled, at one side thereof, to an inner wall of the second hinge dummy 302). 
In fig. 2, Park discloses a second hinge dummy 302 which is illustrated to be an elongated shape, however Park does not disclose the second barrel element having a depression sized to accept a stylus between the opposing ends. 
In a similar field of endeavor of display devices including hinges, Poullain discloses the second barrel element (fig. 1, hinge 3) having a depression sized to accept a stylus between the opposing ends ([0046], the hinge 3 is provided on the inside with a cavity 4 capable of receiving the stylus). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the second hinge dummy 302 of Park by specifically providing a depression sized to accept a stylus, as taught by Poullain, for the purpose of improving user experience with the device by providing a secure place for a user to store the stylus which is associated with the device. 
The combination of Park and Poullain does not disclose the first and second dual axis hinge elements are a first and second geared dual axis hinge elements, the first and second brackets of the first and second geared dual axis hinge elements rotating synchronously. 
Yoo discloses the first and second dual axis hinge elements are a first and second geared dual axis hinge elements ([0028], FIGS. 11A and 11B are diagrams illustrating a cross section of a gear unit of the dual-axis hinge module disposed in the electronic device according to an embodiment of the present disclosure, wherein FIG. 11A is a cross-sectional view illustrating the electronic device partially folded, and FIG. 11B is a cross-sectional view illustrating the electronic device fully folded), the first and second brackets of the first and second geared dual axis hinge elements rotating synchronously ([0158], the 
In view of the teachings of Park, Poullain, and Yoo, it would have been obvious to one of ordinary skill in the art to substitute the hinges of Park by using dual axis hinge elements as disclosed by Yoo, for the purpose of as a known alternative type of hinge. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Poullain, and Yoo further in view of Hyun et al. (US PGPub 2005/0090206).

Regarding claim 17, the combination of Park, Poullain and Yoo further discloses further comprising:
a stylus sized to fit into the depression (Poullain: [0046], the hinge 3 is provided on the inside with a cavity 4 capable of receiving the stylus). 
However Park, Poullain and Yoo does not disclose wherein sidewalls that define the depression compress against the stylus to retain the stylus in the depression.
In a similar field of endeavor of stylus input devices Hyun discloses wherein sidewalls that define the depression compress against the stylus to retain the stylus in the depression ([0037] and fig. 4; hinge recess 340 has a shape corresponding to that of the stylus). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the hinge of Park, Poullain and Yoo by specifically providing a depression shape as taught by Hyun, for the purpose of substitution known types of hinge devices which perform the same function. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Poullain and Yoo further in view of Jinkinson et al. (US PGPub 2011/0102979).


In a similar field of endeavor of stylus garages, Jinkinson discloses wherein the second barrel element defines the depression between first and second walls (fig. 3, resilient members 42), the first wall having a height of greater than the second wall ([0019]; resilient members 42 have a relatively short length as compared to groove 40 and are preferably centrally disposed within groove 40; however, the disposition and dimensions of resilient members 42, if provided, will inevitably vary amongst different embodiments. Therefore it would have been obvious to modify the dimensions of the resilient members 42 so that one resilient member is taller than another). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the hinge of Park and Poullain by specifically providing walls, as taught by Jinkinson, for the purpose of securing the stylus

Regarding claim 20, the combination of Park, Poullain and Jinkinson further discloses wherein the second barrel element has front and rear sides, the first wall placed between the front and rear sides, the second wall placed at the front side (Jinkinson: fig. 3, resilient members 42 off of stylus storage groove 40).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Poullain and Yoo further in view of Immel et al. (US PGPub 2015/0378455) and Singla et al. (US PGPub 2017/0267898).

Regarding claim 18, the combination of Park, Poullain and Yoo further discloses further comprising:
a stylus sized to fit into the depression (Poullain: [0046], the hinge 3 is provided on the inside with a cavity 4 capable of receiving the stylus), 
However the combination of Park, Poullain and Yoo does not disclose the stylus integrating one or more magnets; and ferromagnetic material integrated in the depression to attract the one or more magnets and retain the stylus in the depression.

a ferromagnetic material ([0029] and fig. 7; terminal 110a may be a ferromagnetic terminal) integrated in the stylus (fig. 7; stylus 102); and
a magnet integrated in the depression (fig. 7; permanent magnets 114a and 114b), a magnetic attraction between the magnet and ferromagnetic material ([0029]; terminal 110a of stylus 102 may be a ferromagnetic terminal configured to be magnetically attracted to permanent magnets 114a and 114b via magnetic force 702a and 702b) retaining the stylus in the depression (fig. 8 and [0032]; stylus 102 is seated within a depressed region of dock 104). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the depression of Park, Poullain and Yoo by specifically including magnetic attraction as taught by Immel, for the purpose of improving the stylus staying within the dock as disclosed at paragraph 0033 of Immel. 
However Immel does not disclose the magnet integrated in the stylus and the ferromagnetic material integrated in the depression. 
In a similar field of endeavor of stylus devices Singla discloses the magnet integrated in the stylus and the ferromagnetic material integrated in the depression ([0026], lines 18-20 and fig. 1B, one or more magnets may be incorporated into an interior of the stylus 110, and the laptop computing device 106, serving as the magnetically coupling surface for the magnets on the stylus, may include a magnetic material which could be a ferromagnetic material). 
Immel discloses the claimed invention except for the magnet on the stylus and the ferromagnetic material in the depression.  It would have been obvious to one having ordinary skill in the art to change the locations of the magnet and the ferromagnetic material, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 1-4, 6-13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to an information handling system comprising: a lid housing, a 
Claims 2-4, 6-9 are allowed because they depend on claim 1. 
Claim 10 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a method for using a stylus with an information handling system the method comprising: rotating a first and second housing portions and placing a stylus in a depression in a barrel hinge between the housings. Specifically, the steps of sensing a presence or absence of the stylus in the depression and applying a first touch detection sensitivity at the display or a second touch detection sensitivity at the display based on the presence or absence of the stylus within the depression. In the closest exemplary prior art, Kim et al. (US PGPub 2014/0055427) discloses at [0180], “Referring to FIG. 20(a), when the user puts down the stylus 10 on the display 151, the controller 180 can control the mobile terminal 100 to enter the standby state”. Additionally, Cho (US PGPub 2015/0253923) discloses at [0092], “The touch detection sensitivity information may be set to different adjusted values according to a finger mode or a pen mode. For example, since an accuracy of a hovering touch when a user uses a finger may be lower than an accuracy of a hovering touch when the user uses 
Claims 11-13 and 15 are allowed because they depend on claim 10. 


Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the arguments do not apply to the new reference combination including new references of Yoo being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maatta (US PGPub 2017/0356225) discloses “because the coupling portion 1110 of the male friction hinge is coupled within the recess 1120 of the female friction hinge 1012, the two axes of rotation about pins 1112, 1130 are rotated in unison through the mutual gearing between the friction hinges 1010, 1012” ([0051]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693